Plaintiff’s intestate, while crossing the street, was struck and killed by an automobile owned and operated by defendant Thompson. Thompson was employed by defendant Singer Sewing Machine Company as a closer, or salesman, under a contract by which he was to furnish his own automobile and the company was to pay for the expenses incurred in its operation. The accident occurred when Thompson was on his way home from the company’s branch office. In our opinion there was sufficient evidence to warrant the court in submitting to the jury the question whether or not Thompson was in the course of his employment at the time the accident occurred. Judgment for plaintiff unanimously affirmed, with costs. Present —■ Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ.